            CaseCase
                 2:20-mj-08429-JAD
                     2:20-cr-00127-RSL
                                    Document
                                 UNITEDDocument
                                             2 DISTRICT
                                        STATES  Filed
                                                 11-210/02/20
                                                       Filed 10/06/20
                                                         COURT  Page 1 Page
                                                                       of 1 PageID:
                                                                             1 of 1 39
                                          DISTRICT OF NEW JERSEY

                                     MAGISTRATE’S COURTROOM MINUTES

UNITED STATES OF AMERICA                                :   MAGISTRATE JUDGE:       JOSEPH A. DICKSON
                                                        :
              v.                                        :   MAGISTRATE NO.:         20-8429 (JAD)
                                                        :
GARY BOWSER
                                                        :   DATE OF PROCEEDINGS: 10/2/20
                                                        :
                                                        :   DATE OF ARREST:         10/2/20

PROCEEDINGS: R5 Initial Appearance (WD of Washington)

( ) COMPLAINT                                               (X) COMMITMENT TO ANOTHER DISTRICT
(X) ADVISED OF RIGHTS                                       ( ) CONSENT TO DETENTION WITH RIGHT TO MAKE A
( ) WAIVER OF COUNSEL                                           BAIL APPLICATION AT A LATER TIME
(X) APPT. OF COUNSEL: X AFPD __ CJA                         ( ) BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
(X) WAIVER OF HRG.: __ PRELIM X REMOVAL                     ( ) BAIL SET:
( ) CONSENT TO MAGISTRATE'S JURISDICTION                    ( ) UNSECURED BOND
( ) PLEA ENTERED:       GUILTY __ NOT GUILTY                        ( ) SURETY BOND SECURED BYCASH / PROPERTY
( ) PLEA AGREEMENT                                          ( ) TRAVEL RESTRICTED
( ) RULE 11 FORM                                            ( ) REPORT TO PRETRIAL SERVICES
(X) FINANCIAL AFFIDAVIT EXECUTED ON THE RECORD              ( ) DRUG TESTING AND/OR TREATMENT
(X) OTHER CONSENT TO VIDEO/TELEPHONE CONFERENCE             ( ) MENTAL HEALTH TESTING AND/OR TREATMENT
(X) OTHER CONSENT TO E-SIGNATURE                            ( ) SURRENDER &/OR OBTAIN NO PASSPORT
                                                            ( ) SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                ADDITIONAL CONDITIONS

HEARING(S) SET FOR:

(   ) PRELIMINARY/ REMOVAL HRG.                             DATE:
(   ) DETENTION / BAIL HRG.                                 DATE:
(   ) TRIAL:    COURT       JURY                            DATE:
(   ) SENTENCING                                            DATE:
(   ) OTHER:                                                DATE:



APPEARANCES:

AUSA PERRY FARHAT

DEFT. COUNSEL RAHUL SHARMA (AFPD)

PRETRIAL MIA RAHMAN

INTERPRETER
               Language: (       )


Time Commenced: 3:00 p.m.
Time Terminated: 3:16 p.m.
CD No:           Zoom
                                                                                 Jessica Batista
                                                                                 DEPUTY CLERK
